Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.

Claim Status
Applicant’s amendment and arguments filed 05 November 2021 are acknowledged.
Claims 20, 22, 26-34 & 37-39 are pending.
Claim 1-19, 21, 23-25, 35 & 36 are cancelled.
No claims are withdrawn.
Claims 20, 22, 34 & 37-39 are amended.
Claims 20, 22, 26-34 & 37-39 are examined.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Examination on the merits is extended to the extent of the following species:
Location of propellant- In the composition;
Number of spray orifices- Three orifices;
Sebum absorbing powder-aluminum starch octenylsuccinate,
Styling powders-calcium carbonate,
Propellant-isobutane
Additive-fragrance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. The effective filed date of the instant application is 30 April 2014.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 December 2021 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

New and Maintained Objections/Rejections
Claim Objections
Claim 37 is objected to because of the following informalities: Claim 37, pg. 5, lines 1-2, is missing the modifying article “the” in front of the term “composition”. Consider whether an amendment to recite “wherein the at least one propellant is present in the container mixed with the composition” would obviate the objection (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 22, 26-30, 33, 34, 37 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2012/0282190; previously cited) in view of Mueller (US 2012/0258052; previously cited) and Baudin (US 2015/0122833; Provisional Filing Date: 12/05/2011). 
Claim Interpretation: The optional rinsing step after an optional leave-on time recited by claim 37 is interpreted as not being required.
With regard to claims 20, 22, 26-30, 33, 34, 37 & 38, and the elected species, Hammer discloses dry shampoo compositions which can be provided as an aerosol (abstract), meeting the claim elements of “aerosol device,” "container,” “propellant,” “composition” and a “spray orifice” (abstract). Hammer teaches the dry shampoo of their invention is used to “preserve and/or add body to a hairstyle” [0029]. Hammer teaches the dry shampoo is applied to hair that has become excessively greasy [0008]. Hammer discloses the shampoo composition comprises an oil absorbing compound, which may be a starch, that the oil absorbing compound absorbs sebum (abstract; [0002]). Hammer teaches the dry shampoo comprises a modified starch, including aluminum starch octenylsuccinate, sodium starch octenylsuccinate, calcium starch octenylsuccinate, distarch phosphate, hydroxyethyl starch phosphate, hydroxypropyl starch phosphate, sodium carboxymethyl starch, and sodium starch glycolate (i.e. a sebum-absorbing powder with a sebum uptake of greater than or equal to 35 ml/100 g) in a dry shampoo composition (a combination of the dry shampoo composition and the propellant; [0013]).  Applicants’ specification lists aluminum starch octenylsuccinate as having the claimed sebum uptake range ([0034]-[0037]).  Hammer further teaches the starch material can be replaced by another oil-absorbing powder such as chalk (the claimed calcium carbonate), which is also the claimed styling powder and the at least one starch material and chalk, etc. are present in an amount of about 0.01% to about 8 % of the aerosol dry shampoo composition (a combination of the dry shampoo composition and the propellant ([0011] & [0013]). It is obvious to use calcium carbonate in an amount of about 0.01% to about 8 % of the aerosol dry shampoo composition to absorb oil. It is obvious to vary the amount of water-insoluble mineral compound/calcium carbonate through routine experimentation to optimize the sebum absorption of the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Hammer discloses the propellant is present in the composition in an amount of about 75% to about 80% of the composition [0004]).  Hammer teaches the propellant may be compressed air, isobutane and dimethyl ether [0022]. Hammer teaches the composition of his invention may comprise perfume/fragrance, fixative polymers, pearlescent aids/nacres and dyes (abstract; [0015] & [0016]). Hammer teaches the carrier material for the dry shampoo includes a volatile alcohol which include ethanol or isopropanol, with the carrier being present in an amount of about 1% and about 35% of the aerosol dry shampoo composition (a combination of the dry shampoo composition and the propellant; [0004] & [0014]).  Hammer teaches inclusion of polydimethylsiloxanes as a volatile silicone carrier material for the dry shampoo composition [0014]. Applicant’s specification discloses polydimethylsiloxane to be a non-elastomeric silicone (Applicant’s specification-[0108]), Hammer teaches the volatile silicone carrier, which includes polydimethylsiloxane, is included in an amount of about 0.1% to about 15% of the aerosol dry shampoo composition (a combination of the dry shampoo composition and the propellant; i.e. about 0.22% to about 34.1% of the dry shampoo composition; Hammer’s claim 4). With regard to the method, Hammer teaches application of the dry shampoo to preferably dry hair [0028].
 Hammer does not teach inclusion of “modified starches having a sebum uptake…” which may be aluminum starch octenyl succinate in an amount from 8.6 to 30% by weight.
In the same field of invention of cosmetic products for treating keratin fibers, Mueller teaches an aerosol comprising a starch compound (title; abstract). Mueller teaches the starch aerosol composition is in the field of temporary hair shaping and shampoos for degreasing hair by teaching natural and synthetic polymers are used as a shaping component in hair cosmetics for temporary shaping and starch-containing dry shampoos are used in degreasing the hair [0003]. Mueller in Example 3 teaches an aerosol formulation for hair that comprises 10.0% aluminum starch octenyl succinate, 14.6% ethanol (i.e. monoalcohol), 0.2% of perfume (i.e. fragrance) and isobutane (i.e. propellant; [0130]).   More broadly, Mueller teaches the preferred modified starch for the aerosol composition is aluminum starch octenyl succinate starch compound is present in in an amount of 2 to 20 wt. % ([0019] & [0023]).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to combine Hammer’s aerosol dry shampoo with Mueller’s aerosol dry shampoo to yield an aerosol dry shampoo comprising 2 to 20 wt. % aluminum starch octenyl succinate as Hammer and Mueller both teach  aerosol shampoos comprising aluminum starch octenyl succinate for the same purpose of cleaning/degreasing hair and it is prima facie obvious to combine two compositions each taught to be used from the same purpose to create a third composition for the same purpose. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to degrease hair and provide the additional benefit of temporarily shaping the hair. MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
Neither Hammer nor Mueller teach a diffuser comprising at least three spray orifices that are arranged 120⁰ relative to each other around the spraying direction, in which the axes of the 3 spray orifices are parallel to each other and parallel to the spray direction, or that the feed channel is inclined obliquely relative to the spraying direction on the aerosol containers of their invention.


In the same field of invention of containers comprising cosmetic compositions that are applied to hair, Baudin in Figure 3 teaches a diffuser that has a front face with 3 orifices arranged 120⁰ relative to each other around the spraying direction:

    PNG
    media_image1.png
    370
    323
    media_image1.png
    Greyscale
. Baudin explicitly teaches “[t]he spray orifices can have axes which are parallel to one another and parallel to the spraying direction, which preferably coincides with the axis of the nozzle” [0021]. Baudin in claim 25 teaches spray orifices (22) have feed channels (40) that obliquely incline relative to the spray direction, which connect the conveying/delivery channel (17) to each of the spray orifices ([0090]; Baudin claim 25; Fig. 2; Fig. 4).

    PNG
    media_image2.png
    583
    598
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    575
    321
    media_image3.png
    Greyscale

Baudin teaches their “spray head according to the invention generates a significantly more centred spray (less divergent from the centre of the target, narrower spray cone)” [0102]. This concentrates the active ingredient in the area of interest advantageously makes it possible to increase its effectiveness [0105]. “For example, for styling sprays, this concentrating favours the firm holding and the local shaping of the hair” [0106]. Baudin exemplifies use of their sprayhead with an anhydrous product [0097]. Baudin teaches their invention pertains to aerosols ([0027] & [0064]).
Here, at least rationale (B) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the spray on Hammer’s generically taught aerosol container with Baudin’s spray head which comprises a conveying/delivery channel, three orifices having axes that are parallel to each other and the spray direction arranged 120⁰ relative to each other around the spraying direction, and ducts/feed channels that are inclined obliquely relative to the spraying direction and the delivery channel because Hammer and Baudin pertain to spray devices to deliver dry/anhydrous aerosol hair cosmetic products. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to concentrate the dry shampoo cosmetic to an area of interest to advantageously increase its effectiveness as taught by Baudin.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder/ aluminum starch octenyl succinate, water-insoluble mineral compound/calcium carbonate and silicone elastomer, the amounts taught by Hammer and Mueller for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer, Mueller, and Baudin, as applied to claims 20, 22, 26-30, 33, 34, 37 & 38 above, and further in view of Bernet (US 2012/0171264; previously cited).
Claim Interpretation: As above. 
The teachings of Hammer, Mueller and Baudin are described above. 
Neither Hammer, Mueller nor Baudin teach the composition comprises fatty acid esters or the at least one non-elastomeric silicone is chosen from silicone gums having a viscosity greater than 0.5 x 10-3 m2/s (500 cSt).
Bernet discloses hair care dry cleansers comprising nonelastomeric polyorganosiloxanes having a viscosity of from 5 mm2/s to 2.5 million mm2/s at 25⁰C, alternatively 10 to 1 million mm2/s, a value greater than 0.5 X 10-3 m2/s (500 cSt; [0004]). Bernet discloses hair care compositions comprising additives such as perfumes, fragrances, essential oils, vitamins, emollients, esters, surfactants, antioxidants, conditioners where esters include cyclic ethylene glycol diesters of tridecanoic acid as perfume ingredient (i.e. fatty acid esters; [0056]). Bernet  teaches their composition may be packaged as an aerosol [0007].
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add known additives of fatty acid ester as perfume ingredient and non-elastic polyorganosiloxane having a viscosity of 500 cSt or more of Bernet to the hair dry shampoo composition suggested by the combined teachings of Hammer, Mueller and Baudin because Hammer, Mueller, Baudin and Bernet are directed to hair cosmetic products. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhance the quality of the composition, i.e., enhance absorption of body fluid in a speedy manner and to perceive pleasant feel and smell on the hair or skin, as taught by Bernet.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer, Mueller and Baudin, as applied to claims 20, 22, 26-30, 33, 34, 37 & 38 above, and further in view of Modrach (FR 1578989; previously cited). 
Claim Interpretation: As above. 
* All page numbers refer to the English translation.
The teachings of Hammer, Mueller, and Baudin are described above. In brief, Hammer teaches a composition which may be used in an aerosol device comprising propellant, “at least one sebum-absorbing powder…” Hammer also teaches his dry shampoo may comprise emollients, perfumes, deodorizing agents, herb and/or plant extracts and dispersing/suspending agents (¶ 15). 
Neither Hammer, Mueller nor Baudin teach inclusion of an ester that is isopropyl myristate.
In the same field of invention, Modrach teaches an aerosol containing lycopodium powder for use as a dry shampoo (title). Modrach teaches a non-limiting composition of the invention weighs 150 grams.  The reagents in the composition are allocated as such: 10 grams are lycopodium powder, 120 grams are propellant, 7 grams are left for expansion under heat, 1.5 grams are an odoriferous substance (e.g. lemon, mint, bergamot/i.e. perfumes/deodorizing agents), 1.5 grams are powdered isopropyl myristate and 10 grams are powdering agents (description, pg. 1, last ¶).  The ordinary skilled artisan, at the time of filing, knew isopropyl myristate is an emollient. Modrach teaches the isopropyl myristate is a stabilizing agent (description, pg. 1 last ¶). Modrach teaches when the composition is sprayed onto hair, the composition forms a microbrush which causes the dissolution of fatty products (e.g. cosmetics, lacquers and etc.) which are nested in the hair (description, pg. 2, first ¶). The microbrush dry shampoo composition and dissolved fatty products dry almost instantly and are eliminated from hair by simply brushing (description, pg. 2, first ¶).
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the dry shampoo composition used in the three orifice aerosol device suggested by the combined teachings of Hammer, Mueller, and Baudin by adding isopropyl myristate to the dry shampoo composition as suggested by Modrach because Hammer, Mueller and Modrach are both directed to dry shampoo compositions used in aerosol devices and Hammer teaches emollients, dispersants and suspending agents (i.e. stabilizers) are suitable for use in his composition and isopropyl myristate is an emollient known for use as a stabilizer of dry shampoos as taught by Modrach. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to stabilize the dry shampoo composition while providing emolliency to the scalp.

Claims 20, 22, 26-30, 33, 34, 37 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2012/0282190; previously cited) in view of Mueller (US 2012/0258052), Lowry (US 3,504,862; Published: 04/07/1970; IDS: 10/29/2015) and Khan (US 2005/0224524; previously cited). 
Claim Interpretation: As above.
With regard to claims 20, 22, 26-30, 33, 34, 37 & 38, and the elected species, the teachings of Hammer are described above. 
 Hammer does not teach inclusion of “modified starches having a sebum uptake…” which may be aluminum starch octenyl succinate in an amount from 8.6 to 30% by weight.
In the same field of invention of cosmetic products for treating keratin fibers, the teachings of Mueller are described above. 
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to combine Hammer’s aerosol dry shampoo with Mueller’s aerosol dry shampoo to yield an aerosol dry shampoo comprising 2 to 20 wt. % aluminum starch octenyl succinate as Hammer and Mueller both teach  aerosol shampoos comprising aluminum starch octenyl succinate for the same purpose of cleaning/degreasing hair and it is prima facie obvious to combine two compositions each taught to be used from the same purpose to create a third composition for the same purpose. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to degrease hair and provide the additional benefit of temporarily shaping the hair. MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
Neither Hammer nor Mueller teach a diffuser comprising at least three spray orifices in which the axes of the 3 spray orifices are parallel to each other and parallel to the spray direction and arranged 120⁰ relative to each other around the spraying direction, or that the feed channel is inclined obliquely relative to the spraying direction on the aerosol containers of their invention.
In the same field of invention, Lowery teaches a dispensing nozzle for an aerosol dispensing package in which the three orifices are arranged: 

    PNG
    media_image4.png
    281
    312
    media_image4.png
    Greyscale
(i.e. at least 3 spray orifices arranged 120⁰ relative to each other around the spraying direction; abstract; Figure 2; i.e. the axes of the spray apertures are parallel to each other and parallel to the spraying direction; the three apertures are on a single nozzle; col. 2, ll. 40-45). Lowery teaches the ingredients in the container are discharged from the package through the valve stem (i.e. delivery channel) to the discharge orifices for ejection of a concentrated spray (col. 1, ll. 60-70). Lowery teaches the aerosol dispensing package contains a propellant (col. 1, ll. 50-55). Lowery’s aerosol device produces a fine aerosol mist (col. l, ll. 30-35). Lowery teaches his nozzle solves the problems with penetration, droplet size, wetting and dripping with aerosol hair grooming products (col. 1, ll. 35-55). Lowery in Fig. 5 shows that the outlets (16’) are parallel to each other and the spray direction.

    PNG
    media_image5.png
    137
    388
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    428
    430
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    143
    379
    media_image7.png
    Greyscale
 Lowery in Figures 4 & 6 show that the outlets are connected to the feeder channels denoted as 28 and/or 28’ and these feeder channels are connected to the delivery channel 22 (see Figures 3 and 4). 
    PNG
    media_image8.png
    335
    350
    media_image8.png
    Greyscale
 Lowery teaches there is a 90° change in flow direction at the end of the passage (i.e. feeder channel 28) and the outlet orifice (col. 2; ll. 1-15).  Lowery teaches an object of their invention is to provide a novel and improved discharge structure for use with aerosol containers which increases the apparent penetrating effect of the ingredient released by the operation of the dispensing package while retaining the advantages of an aerosol type of discharge (col. 1, ll. 45-60). Lowery teaches hair grooming preparations are an example of an ingredient which desirably should have significant penetration (col. 1, ll. 35-45).
In a related field, Khan teaches a multi-outlet system that atomizes products, which are cosmetic products including antiperspirants and deodorants having active particulates that are not soluble in the carrier (i.e. powders/particulates; [0023] [0024], [0034] & [0035]). Khan in Figure 1 teaches the diffuser/atomizer has the following structure, disposed on a container.

    PNG
    media_image9.png
    460
    561
    media_image9.png
    Greyscale
Khan teaches the spray head may have any number of spray outlets above two, but more preferably has from 3 to 12 spray outlets (3) [0030]. 
Khan in Fig. 2 teaches L1 (i.e. feeder channels) feed to the outlets (3) and are oblique to the delivery channel (L2)

    PNG
    media_image10.png
    443
    528
    media_image10.png
    Greyscale
.  Khan uses the split in the flow and the distance of the oblique feeder channels to introduce instability in the system to disintegrate the product to highly atomized spray and an improved drop distribution ([0023] & [0024]).
Here, at least rationale (G) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the spray head on Hammer’s generically taught aerosol container with that suggested by the combined teachings of Lowery and Khan, yielding a spray head with 3 spray orifices with the axes of the 3 spray orifices parallel to each other and parallel to the spray direction and arranged 120⁰ relative to each other around the spraying direction as suggested by Lowery and having feed channels inclined obliquely relative to the spraying direction and delivery channel as suggested by Khan  because Hammer, Lowery and Khan are drawn to spray devices which atomize cosmetic products used on the body and hair. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to provide instability in the flow of the product to atomize it, help it penetrate onto the site of application, and solve the known problem in the art of unsatisfactory product distribution onto the target area.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder/ aluminum starch octenyl succinate, water-insoluble mineral compound/calcium carbonate and silicone elastomer, the amounts taught by Hammer and Mueller for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer, Mueller, Lowery and Khan, as applied to claims 20, 22, 26-30, 33, 34, 37 & 38 above, and further in view of Bernet (previously cited).
Claim Interpretation: As above.
The teachings of Hammer, Mueller, Lowery and Khan are described above. 
Neither Hammer, Mueller, Lowery nor Khan teach the composition comprises fatty acid esters or the at least one non-elastomeric silicone is chosen from silicone gums having a viscosity greater than 0.5 x 10-3 m2/s (500 cSt).
Bernet discloses hair care dry cleansers comprising nonelastomeric polyorganosiloxanes having a viscosity of from 5 mm2/s to 2.5 million mm2/s at 25⁰C, alternatively 10 to 1 million mm2/s, a value greater than 0.5 X 10-3 m2/s (500 cSt; [0004]). Bernet discloses hair care compositions comprising additives such as perfumes, fragrances, essential oils, vitamins, emollients, esters, surfactants, antioxidants, conditioners where esters include cyclic ethylene glycol diesters of tridecanoic acid as perfume ingredient (i.e. fatty acid esters; [0056]).
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add known additives of fatty acid ester as perfume ingredient and non-elastic polyorganosiloxane having a viscosity of 500 cSt or more of Bernet to the hair dry shampoo composition suggested by the combined teachings of Hammer, Mueller, Lowery and Khan because Hammer, Mueller, Lowery Khan and Bernet are directed to aerosol cosmetic products. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to enhance the quality of the composition, i.e., enhance absorption of body fluid in a speedy manner and to perceive pleasant feel and smell on the hair or skin, as taught by Bernet.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer, Mueller, Lowery and Khan, as applied to claims 20, 22, 26-30, 33, 34, 37 & 38 above, and further in view of Modrach (previously cited). 
Claim Interpretation: As above.
* All page numbers refer to the English translation.
The teachings of Hammer, Mueller, Lowery and Khan are described above. In brief, Hammer teaches a composition which may be used in an aerosol device comprising propellant, “at least one sebum-absorbing powder…” Hammer also teaches his dry shampoo may comprise emollients, perfumes, deodorizing agents, herb and/or plant extracts and dispersing/suspending agents (¶ 15). 
Neither Hammer, Mueller, Lowery nor Khan teach inclusion of an ester that is isopropyl myristate.
In the same field of invention, Modrach teaches an aerosol containing lycopodium powder for use as a dry shampoo (title). Modrach teaches a non-limiting composition of the invention weighs 150 grams.  The reagents in the composition are allocated as such: 10 grams are lycopodium powder, 120 grams are propellant, 7 grams are left for expansion under heat, 1.5 grams are an odoriferous substance (e.g. lemon, mint, bergamot/i.e. perfumes/deodorizing agents), 1.5 grams are powdered isopropyl myristate and 10 grams are powdering agents (description, pg. 1, last ¶).  The ordinary skilled artisan, at the time of filing, knew isopropyl myristate is an emollient. Modrach teaches the isopropyl myristate is a stabilizing agent (description, pg. 1 last ¶). Modrach teaches when the composition is sprayed onto hair, the composition forms a microbrush which causes the dissolution of fatty products (e.g. cosmetics, lacquers and etc.) which are nested in the hair (description, pg. 2, first ¶). The microbrush dry shampoo composition and dissolved fatty products dry almost instantly and are eliminated from hair by simply brushing (description, pg. 2, first ¶).
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the dry shampoo composition used in the three orifice aerosol device suggested by the combined teachings of Hammer, Mueller, Lowery and Khan by adding isopropyl myristate to the dry shampoo composition as suggested by Modrach because Hammer, Mueller and Modrach are both directed to dry shampoo compositions used in aerosol devices and Hammer teaches emollients, dispersants and suspending agents (i.e. stabilizers) are suitable for use in his composition and isopropyl myristate is an emollient known for use as a stabilizer of dry shampoos as taught by Modrach. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to stabilize the dry shampoo composition while providing emolliency to the scalp.

Response to Arguments
Applicant summarizes the rejections found on the teachings of Hammer and Mueller (reply, pg. 9-12). Applicant argues there is no reason to combine the teachings of Hammer and Mueller because there is no evidence that Hammer can be reasonably interpreted to disclose or
suggest that the 0.01 % to 8% starch material range is necessarily applicable to chalk, that modified starch is a required component and chalk is an optional component (reply, pg. 12). Applicant also argues that Hammer does not teach a modified starch sebum absorbing powder, such as aluminum starch octenyl succinate, in an amount of from 8.6 to 30 wt.% (reply, pg. 12). Applicant argues it is impossible for one to determine how one would combine an amount for a range from 0.1 to 8 wt.% and an amount range of 2 to 20 wt.% (reply, pg. 12-13).  Applicant queries what would the end points of the range be (reply, pg. 12-13). 
	This is not persuasive. In KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007), the Supreme Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Hammer discloses the compositions of their invention is a dry shampoo. Mueller teaches the starch aerosol composition of their invention is in the field of temporary hair shaping and shampoos for degreasing hair. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).” Hammer is drawn to an aerosol dry shampoo that comprises aluminum starch octenyl succinate.  Mueller at paragraph [0019] teaches aluminum starch octenyl succinate as “[a]n example of a preferred modified starch compound” with the starch compounds present in in an amount of 2 to 20 wt. % ([0019] & [0023]). With regard to Applicant’s argument pertaining to the endpoints for the recited amount of modified starches/ aluminum starch octenyl succinate, “[a] range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. “Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  In the instant case both Hammer and Mueller teach inclusion of a modified starch, including aluminum starch octenylsuccinate, in aerosol compositions used in the field as dry shampoos and other hair treating agents.

Applicant argues their invention uses aluminum starch octenyl succinate as a sebum absorbing compound and does not use it shape hair (reply, pg. 13). Applicant argues Mueller does not like starches to temporarily shape hair (reply, pg. 13). Applicant argues “the aluminum starch octenyl succinate disclosed in Mueller would provide the same benefits as the aluminum starch octenyl succinate disclosed in Hammer” (reply, pg. 13).
	This is not persuasive. Applicant does not state where Mueller states they do “not like starches to temporarily shape hair”.  Further, Mueller at paragraph [0019] explicitly teaches “[a]n example of a preferred modified starch compound is aluminum starch octenyl succinate” Mueller teaches the starch aerosol composition of their invention is in the field of temporary hair shaping and shampoos for degreasing hair by teaching natural and synthetic polymers are used as a shaping component in hair cosmetics for temporary shaping and starch-containing dry shampoos are used in degreasing the hair [0003]. Applicant fails to supply evidence that aluminum starch octenyl succinate does not shape hair. “Attorneys’ argument is no substitute for evidence.” Johnston v. IVAC Corp., 885 F.2d 1574, 1581 (Fed. Cir. 1989).

Applicant reiterates the argument that Hammer teaches against utilizing more than 8 wt% starch material or a combination of starch material and chalk, in order to prevent the appearance of a white residue on hair; the formation of such a white residue is a detriment to conventional dry shampoo compositions and significantly reduces product acceptance (reply, pg. 13-15). Applicant reiterates the argument that the present inventors discovered that the appearance of such a white residue can be unexpectedly significantly reduced, even in compositions that include more than 8 wt% starch material and/or mineral compounds such as chalk, by utilizing an aerosol device that comprises three orifices, as compared to a conventional aerosol device that includes a single orifice ([0194]-[0202]; reply pg. 15). Applicant argues the cited art fails to disclose or suggest this unexpected benefit and “the fact that Mueller does not disclose or recognize that the formation of white residue is a problem with dry shampoos include elevated amounts of certain white materials, such as modified starch, does not in any way demonstrate that the present results are unexpected. In fact, the failure of the prior art recognize the problem to be solved by an invention is actually evidence of nonobviousness” (reply, pg. 15).
This is not persuasive. Hammer does not absolutely require that no residue be left on the hair. Instead, Hammer envisages “in some embodiments, the dry shampoo composition may leave little or no colored residue on the hair (emphasis added; [0007]).  Beyond reducing or eliminating an oily and/or unaesthetic appearance of hair, Hammer also teaches the dry shampoo of their invention is used to “preserve and/or add body to a hairstyle” ([0007] & [0029]). Hammer teaches inclusion of an additive component which is a hair fixative polymer [0016]. Mueller links natural and synthetic starches (i.e. polymers) to temporary shaping and degreasing the hair in paragraph [0003] (i.e. fixative and degreasing).  Mueller teaches starch-containing dry shampoos which comprise aluminum starch octenyl succinate as the preferred modified starch for the aerosol composition; Mueller teaches the starch compound is present in in an amount of 2 to 20 wt. % ([0019] & [0023]).  Hammer and Mueller both teach aerosol shampoos comprising aluminum starch octenyl succinate for the same purpose of cleaning/degreasing hair and it is prima facie obvious to combine two compositions each taught to be used from the same purpose to create a third composition for the same purpose. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to degrease hair and provide the additional benefit of temporarily shaping the hair. MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
With regard to Applicant’s allegation of unexpected results as it pertains to a reduced appearance of white residue, Mueller does not teach or recognize a “residue” or buildup when using starches at this concentration in their invention (see Mueller in its entirety).   Also, it is not required that the prior art recognize the same problem as Applicant. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicant argues Khan does not remedy the deficits of Hammer and Mueller because Khan’s outlets are not parallel (reply, pg. 15-18).
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 20, 22, 26-34 & 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-36 of copending application 14/888,002 (hereinafter the ‘002; claims filed 02/03/2022), Hammer (US 2012/0282190; previously cited), Mueller (US 2012/0258052), Bernet (US 2012/0171264; previously cited) and Modrach (FR 1578989; previously cited). 
*All references refer to the English language translation. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions in an aerosol device comprising a propellant, a styling powder which comprises at least one water insoluble mineral compound chosen from metal carbonates, oxides, sulfates and silicates comprising magnesium, and a diffuser having at least 3 spray apertures for spraying and wherein or more spraying apertures is supplied by a feed duct obliquely inclined.  The ‘002 further teaches the at least one water insoluble mineral compound is chosen from calcium carbonate, magnesium carbonate, barium sulfate, alumina and magnesium oxide. The ‘002 application teach a method of styling hair comprising the step of spraying the composition onto wet or dry hair and optionally, rinsing the hair after an optional leave-on time.
The ‘002 application does not teach inclusion of sebum absorbing powder which are modified starches or their amount, non-elastomeric silicone and their amount and viscosity, inclusion of isopropyl myristate, or at least one additive. 
The teachings of Hammer, Mueller, Bernet, and Modrach are described above.
It would have been obvious to have modified the composition of the ‘002 composition by adding about 0.01% to about 8 % of Mueller’s starch octenylsuccinate and 0.1% to about 15% of Hammer’s non-elastomeric silicone and in particular the non-elastomeric polyorganosiloxanes having a viscosity of from 5 mm2/s to 2.5 million mm2/s at 25⁰C described by Bernet, Hammer’s perfume/fragrance, fixative polymers, pearlescent aids/nacres and dyes, and adding isopropyl myristate as described by Modrach because the ‘002 application, Hammer, Mueller, Bernet, and Modrach are drawn to particulate compositions which may be ejected from aerosol containers having a diffuser and it is obvious to modify similar compositions and devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to absorb more sebum, provide color and fragrance to, and stabilize and fix the powder composition while providing emolliency to the scalp.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder/starch octenylsuccinate, water-insoluble mineral compound and silicone elastomer, the amounts taught by ‘002 application, Hammer, Bernet, and Modrach for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The instant claims are therefore an obvious variant of the conflicting copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20, 22, 26-34 & 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,253,438 (hereinafter the ‘438 patent), Baudin (US 2015/0122833; Provisional Filing Date: 12/05/2011), Hammer, Mueller, Bernet and Modrach.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions are directed to an aerosol device comprising a propellant and its amount, a sebum-absorbing powder in an amount of 7% to 30% which include  aluminum starch octenylsuccinate and  at least one water insoluble mineral compound chosen from metal carbonates, oxides, sulfates and silicates comprising magnesium.  The ‘438 patent further teaches the at least one water insoluble mineral compound is chosen from calcium carbonate, magnesium carbonate, barium sulfate, alumina and magnesium oxide. The ‘438 patent teaches a method of dry-washing the hair comprising the step of spraying the composition onto hair. The ‘438 patent teaches the modified starch is aluminum starch octenylsuccinate.
The ‘438 patent does not teach the amount of water-insoluble mineral compounds, a non-silicone elastomer or its amount, or inclusion of an additive, a monoalcohol, and a fatty ester which is isopropyl myristate or a diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction and having oblique feed channels.
The teachings of Baudin, Hammer, Mueller, Bernet and Modrach are described above.
It would have been obvious to have modified the composition of the ‘438 patent by adjusting the amount of sebum absorbing powders/starch octenylsuccinate and water-insoluble mineral compounds and adding non-silicone elastomer in an amount of about 0.1% to about 15%, adding an additive which is a fixing polymer, dye or fragrance, adding a fatty ester which is isopropyl myristate and adding a monoalcohol in an amount of about 1% and about 35%, as suggested by the combined teachings of Hammer, Mueller, Bernet, and Modrach and placing it in the aerosol container having a diffuser/spray head comprising at least 3 spray orifices arranged 120⁰ relative to each other in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and having oblique feed channels as suggested by the teachings of Baudin because the ‘‘438 patent, Hammer, Bernet, Modrach  and Baudin are drawn to topical cosmetics which may be ejected from aerosol containers and it is obvious to modify similar compositions and devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a more uniform product distribution while providing a stabilized composition in a carrier which could absorb more sebum, having a desirable color, fragrance, and emolliency.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder, water-insoluble mineral compound and silicone elastomer, the amounts taught by ‘‘438 patent, Hammer, Mueller, Bernet, and Modrach for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The pending claims are therefore an obvious variant of the conflicting, patented claims.

Claims 20, 22, 26-34 & 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,253,438 (hereinafter the ‘438 patent), Lowery, Kahn, Hammer, Mueller, Bernet and Modrach.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions are directed to an aerosol device comprising a propellant and its amount, a sebum-absorbing powder in an amount of 7% to 30% which include aluminum starch octenylsuccinate and at least one water insoluble mineral compound chosen from metal carbonates, oxides, sulfates and silicates comprising magnesium.  The teachings of the ‘438 patent are further summarized above. 
The ‘438 patent does not teach the amount of water-insoluble mineral compounds, a non-silicone elastomer or its amount, or inclusion of an additive, a monoalcohol, and a fatty ester which is isopropyl myristate or a diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction and having oblique feed channels.
The teachings of Lowery, Kahn, Hammer, Mueller, Bernet and Modrach are described above.
It would have been obvious to have modified the composition of the ‘438 patent by adjusting the amount of sebum absorbing powders/starch octenylsuccinate and water-insoluble mineral compounds and adding non-silicone elastomer in an amount of about 0.1% to about 15%, adding an additive which is a fixing polymer, dye or fragrance, adding a fatty ester which is isopropyl myristate and adding a monoalcohol in an amount of about 1% and about 35%, as suggested by the combined teachings of Hammer, Mueller, Bernet, and Modrach and placing it in the aerosol container having a diffuser/spray head comprising at least 3 spray orifices arranged 120⁰ relative to each other in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and having oblique feed channels as suggested by the teachings of Lowery and Kahn because the ‘‘438 patent, Hammer, Mueller, Bernet, Modrach, Lowery and Kahn are drawn to topical cosmetics which may be ejected from aerosol containers and it is obvious to modify similar compositions and devices in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a more uniform product distribution while providing a stabilized composition in a carrier which could absorb more sebum, having a desirable color, fragrance, and emolliency.
With regard to the recited amounts of C2-4 mono-alcohol, propellant, sebum absorbing powder, water-insoluble mineral compound and silicone elastomer, the amounts taught by ‘‘438 patent, Hammer, Mueller, Bernet, and Modrach for these reagents overlap or lie inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The pending claims are therefore an obvious variant of the conflicting, patented claims.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,449,140 (hereinafter the ‘140 patent) and Baudin (US 2015/0122833; Provisional Filing Date: 12/05/2011).
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘140 recite a method of dry washing hair by applying a powder to the scalp from a, aerosol container. The ‘140 patent recites a propellant, and a composition comprising at least one water-insoluble mineral compound chosen from calcium carbonate, magnesium carbonate, alumina, barium sulfate, or magnesium oxide in an amount from about 0.1% to about 99% by weight, least one sebum-absorbing powder is chosen from starch octenylsuccinates and aluminum starch octenylsuccinates.  The ‘140 patent does not require water and the compositions used in the method encompass anhydrous compositions.
The ‘140 patent does not recite a diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction and having oblique feed channels.
The teachings of Baudin are described above. In brief, Baudin teaches an aerosol sprayhead for generating a significantly more centered spray on targets such as hair, which may be used within anhydrous sprayable cosmetic products.
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the generically recited aerosol container of the ‘140 patent with Baudin’s container because the ‘140 patent and Baudin are drawn to anhydrous aerosol hair cosmetic compositions and aerosol containers having a diffuser/sprayhead in which may eject them and it is obvious to modify similar devices and compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to better direct the cosmetic composition through use of a container which gives a more centered spray on targets.
With regard to the recited amounts one water-insoluble mineral compound, the amounts taught by ‘140 patent for this reagent overlaps or lies inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The pending claims are therefore an obvious variant of the conflicting, patented claims.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,449,140 (hereinafter the ‘140 patent), Lowery and Khan. 
*All references refer to the English language translation.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims describe a method of dry washing hair by applying a powder to the scalp from a, aerosol container. The ‘140 patent recites a propellant, and a composition comprising at least one water-insoluble mineral compound chosen from calcium carbonate, magnesium carbonate, alumina, barium sulfate, or magnesium oxide in an amount from about 0.1% to about 99% by weight, least one sebum-absorbing powder is chosen from starch octenylsuccinates and aluminum starch octenylsuccinates. 
The ‘140 patent does not recite a diffuser comprising at least 3 spray orifices in which the axes of the spray orifices are parallel to each other and parallel to the spray direction and the at least three spray orifices are arranged at 120⁰ relative to each other around the spraying direction and having oblique feed channels.
The teachings of Lowery and Khan are described above.
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to substitute the generically recited aerosol container of the ‘140 patent with the three orifice aerosol container suggested by the combined teachings of Lowery and Khan because the ‘140 patent, Lowery and Khan are drawn to aerosol cosmetic compositions and aerosol containers having a diffuser/sprayhead in which  to eject them and it is obvious to modify similar devices and compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with a reasonable expectation of success, in order to uniformly dispense product and improve its penetration.
With regard to the recited amounts one water-insoluble mineral compound, the amounts taught by ‘140 patent for this reagent overlaps or lies inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The pending claims are therefore an obvious variant of the conflicting, patented claims.

Response to Arguments
Applicant requests that the nonstatutory obviousness-type double patenting rejections be held abeyance (reply, pg. 18-19).
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained as no action regarding these rejections has been taken by applicants at this time.

Conclusion
No claims are allowed.                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619    

/NICOLE P BABSON/Primary Examiner, Art Unit 1619